Citation Nr: 1228288	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  12-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1. The Veteran is not credible regarding continuity of bilateral hearing loss and bilateral tinnitus since service, and although he is competent to report the circumstances of his service and the temporal development of his audiological symptomatology, he is not competent to relate his current bilateral hearing loss and bilateral tinnitus to his active duty service.  

2. The Veteran's first recorded complaints of bilateral hearing loss and bilateral tinnitus occurred approximately 48 years after discharge from military service, which he had previously attributed to noise exposure from hunting.  

3. There is no competent or credible evidence of treatment for bilateral hearing loss or bilateral tinnitus in service or within one year after the Veteran's discharge from service.  

4. The Veteran has not been shown to have bilateral hearing loss or bilateral tinnitus that is causally or etiologically related to his military service.  





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.85 (2011).  

2.  Bilateral tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran's current bilateral hearing loss and bilateral tinnitus were not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  Accordingly, service connection for bilateral hearing loss and bilateral tinnitus will be denied.  

The Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In a June 2010 VCAA notice letter, the RO informed the Veteran as to the information and evidence required to substantiate his claims.  The RO further notified the Veteran of the information and evidence that he had to submit, and the information and evidence VA would obtain or assist him in obtaining, as well as the criteria for the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA has satisfied its duty to notify by issuing the June 2010 notice letter prior to the adjudication of the claims on appeal.  

With regard to the duty to assist, the claims file contains VA treatment records, and reports of VA examinations (also known in the record as Disability Benefits Questionnaires or "DBQs"), dated in February 2012 and May 2012.  These VA treatment records and DBQs are adequate, competent, credible and probative evidence for the purpose of adjudication of the Veteran's claims as they contain a recitation of the Veteran's reported history and current symptomatology, all required examination findings, and clear and sufficient reasoning for the diagnosis rendered, as well as nexus opinions addressing the various theories of entitlement upon which the claim may be granted.  

The Veteran's representative has challenged the adequacy of the VA DBQs.  However, the Board finds another VA examination/DBQ is not necessary in order to decide this claim.  In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that, in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  Here, the record, including the Veteran's statements, does not indicate that hearing loss or tinnitus may be associated with the Veteran's service and there is sufficient competent medical evidence on file to support this finding.  

In response to his assertion through his representative, although lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of satisfying the criteria of McClendon, see Charles v. Principi, 16 Vet. App. 370 (2002), in the Veteran's case, his lay testimony goes against his claim, as he has denied experiencing acoustic trauma in service.  Also, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking current health problems to in-service exposures.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  This is not a case in which the Veteran's lay assertions, alone, could serve to establish any association between any current hearing problem and claimed in-service noise exposure.  A further examination is therefore not warranted under the criteria set forth in McClendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Merits of the Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran reported that he was exposed to acoustic trauma in service while serving on the flight line as a basic airman.  He contends that, as a result, he incurred bilateral hearing loss and bilateral tinnitus.  

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran currently experiences VA compensable bilateral hearing loss.  Also, he is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Therefore, the Veteran meets the threshold criterion for service connection for both claimed disorders.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, the DD Form 214, Certificate of Release or Discharge from Active Duty, reflects that he served in the Aviation Maintenance Administration rating in the United States Air Force (USAF), which suggests that he could have sustained excessive noise exposure in service. However, beyond the filing of his initial claim, the Veteran has not contended that he has experienced bilateral hearing loss and bilateral tinnitus from active service through the present time.  In fact, a June 2007 VA audiology consult note reflects a history of hearing loss in both ears with an onset of 1 to 2 years prior to the evaluation.  The Veteran explicitly denied experiencing any noise exposure while in the military, and reported only experiencing noise exposure from hunting.  Further, he denied experiencing any tinnitus.  

Moreover, the service treatment records include no reference to complaints of hearing loss or tinnitus.  Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  A January 1955 enlistment examination report does not show that any audiometric testing was performed.  A November 1958 discharge examination report indicates that ASA units were used for the Veteran's discharge audiogram.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

During his Veteran's November 1958 discharge examination, pure tone thresholds, in decibels, were noted as follows:

HERTZ	For ISO add		RIGHT	LEFT	
500		(+15)			5 (20)		0 (15)
1000		(+10)			5 (15)		0 (10)
2000		(+10)			0 (10)		0 (10)
3000		(+10)			10 (20)	5 (15)	
4000		(+5)			20 (25)	5 (10)	
6000		(+10)			10 (20)	20 (30)	

The service treatment records did not show an auditory threshold of 40 decibels or greater for any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater.  

The Board has also considered in-service clinical evaluations, including PULHES profiles, recorded during active service.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran's enlistment and discharge examinations both show PULHES scores of "1" for the hearing category, indicating a high level of fitness.  

Also, on his discharge report of medical history the Veteran indicated that he had no ear, nose or throat trouble, had no running ears, and did not require hearing aids.  

While the absence of any mention of any complaints in the service treatment record is not dispositive to a denial of the claim of service connection for bilateral hearing loss, as it bears upon medical nexus evidence, the first documented complaint of hearing loss was the June 2007 VA audiology consult evaluation, approximately 48 years after his discharge from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

In June 2010 he filed his VA Form 21-526, Veteran's Application for Compensation or Pension, which indicates that he reported first experiencing bilateral hearing loss and bilateral tinnitus in 1955 while in service, and which shows that he denied undergoing treatment for either disorder.  The Board finds the Veteran's claimed date of onset to be not credible as it is directly refuted by his statements made during his June 2007 VA audiology consult evaluation.  

Further, a VA examiner concluded in February 2012 that the Veteran's hearing loss and tinnitus were not caused by or a result of an event in military service.  The audiologist noted that the Veteran had an audiometric evaluation at the time of his separation physical that indicated normal findings, that no complaints of hearing loss or tinnitus were noted in the service treatment records, and that he denied ear trouble at the time of his separation.  The audiologist referenced the June 2007 VA audiology consult note, which indicated that the Veteran denied noise exposure while in the military.  

In the VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2012, the Veteran's representative took issue with the February 2012 VA audiologist's reliance upon the fact that the service treatment records were negative for findings of bilateral hearing loss and bilateral tinnitus, citing to the holding in Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  The representative referenced a 2005 report of the National Academies of Science Institute of Medicine (IOM) entitled, "Noise and Military Service" to refute the audiologist's findings.  The IOM report apparently concluded that the military has not provided hearing examinations sufficient to assess noise-induced hearing loss, and specifically recommended that the tests include measurements above the 6000 Hz level in order to document the characteristic "notch" associated with noise-induced hearing loss during service.  The representative argued that because adequate tests were not conducted for noise-induced hearing loss during service, the audiologist who provided the negative linkage opinion had no basis to conclude that noise-induced hearing loss was not demonstrated during service.  The representative noted that the RO conceded that the Veteran's in-service exposure to acoustic trauma, and argued that the VA audiologist should have addressed whether or not any current hearing loss is attributable to in-service noise exposure on the basis of a "delayed onset" theory of causation.  

The representative also cited "Harrison's Principles of Internal Medicine," which apparently indicates that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  The representative argued that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, i.e. the in-service exposure to noise, especially considering that sensorineural hearing loss has been diagnosed.  

A VA DBQ, dated in May 2012, completed by the same audiologist as the February 2012 DBQ, reflects an opinion that it is less likely as not that the Veteran's bilateral hearing loss was caused by or a result of noise exposure in the military.  The audiologist noted that although noise exposure in the military was conceded, the Veteran had normal hearing at the time of his separation physical, and current studies do not support the concept of delayed onset of hearing loss due to noise exposure.  

With respect to the representative's challenge to the adequacy of the examination, the IOM report that reflects the general opinion that adequate tests were not conducted for noise-induced hearing loss during service is of little probative value as to the Veteran's specific claim for bilateral hearing loss.  As noted, the Veteran indicated on his discharge report of medical history that he had no ear, nose or throat trouble, had no running ears, and did not require hearing aids.  Further, he did not seek treatment for any hearing loss or tinnitus until 48 years after his discharge from service. 

The Veteran's self-report, is highly probative, as it is contained in medical records that were generated with a view towards ascertaining the Veteran's then-state of physical fitness; and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).
 
The Board finds that the VA audiologist provided sufficient rationale for explaining why the Veteran's bilateral hearing loss was unlikely to be related to his military service, even if noise exposure were to be conceded.  The audiologist relied upon the Veteran's own, highly probative statements made in 2007 regarding the onset and nature of his hearing disorder, and explained that the concept of delayed onset of hearing loss due to noise exposure was not supported by current studies.  

With respect to the representative's second point regarding bilateral tinnitus, the Board notes that the Veteran, himself, denied experiencing tinnitus in 2007.  The Board finds this evidence to be highly probative as to whether or not the Veteran experienced any continuity of bilateral tinnitus symptomatology since service.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In fact, to the contrary, the Veteran has explicitly denied noise exposure in service, and clearly described an onset of his hearing loss in 2005.  Further, he denied experiencing tinnitus in 2007, and indicated that his only excessive noise exposure came from when he hunted.  As such, the Board finds the Veteran's claim that he experienced excessive noise exposure while working on the flight line during service to be not credible, and accords his statements in this regard no probative weight.  

Moreover, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his hearing loss or tinnitus and its relationship to his service is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau.  However, by his own admission, he developed bilateral hearing loss and bilateral tinnitus due to noise exposure during hunting and not due to noise exposure experienced during his service.  

The Board has considered whether service connection for hearing loss could be established on a presumptive basis.  To establish service connection for a disability on a presumptive basis, the disability must manifest itself to a compensable degree within one year of the Veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  The Veteran made no complaints related to hearing loss during his discharge examination in November 1958, and in June 2007 he reported that he first recognized hearing loss at least 46 years after service.  No medical evidence demonstrates that the Veteran experienced hearing loss to a compensable level within a year after his discharge from active duty.  Therefore, service connection for hearing loss cannot be established on a presumptive basis.  

The Board finds the most probative medical opinion evidence of record are the Veteran's own statements made during his VA audiology evaluation in June 2007, and to a lesser extent, the opinion of the February 2012 and May 2012 VA audiologist, who ruled out any possible nexus between the Veteran's diagnosed hearing loss and tinnitus, and any possible in-service noise exposure.  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for bilateral hearing loss and bilateral tinnitus must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


